DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 23-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. As Applicant did not elect Group III, the election of Species A is ineffective. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/7/2022.
Applicant argues that there is no serious burden in examining all groups of inventions together. This argument is not persuasive. Each invention has a separate classification and a separate status in the art. There is no indication that a search for the powder of Group I would necessitate a search for the methods of Groups II and III; for example, the powder of Group I is not exclusively used in additive manufacturing, and the record does not support the conclusion that the process of Group III is exclusively capable of producing the powder of Group I. Thus, serious search and/or examination burden has been established. See MPEP 808.02. Accordingly, the restriction requirement is still deemed proper and is made FINAL.
Claim Objections
Claim 1 is objected to because of the following informalities: a colon is missing at the end of “comprising” at line 1. Claim 14 is objected to because it should state “oxygen level”. Claims 20-22 are objected to because they should recite “tantalum-titanium alloy powder” instead of “tantalum-titanium alloy”. Claim 21 is objected to because the phrase “said tantalum-titanium alloy is the absence of elemental nickel” is grammatically incorrect. Appropriate corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 12-13, 15-16 and 20-22 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ivanov (US 2019/0084048).
Regarding claims 1 and 5-6, Ivanov discloses a Ti/Ta spherical powder (¶ 6). The composition is preferably split 50wt%-50wt% but may be a 20wt%-80wt% split (¶ 8). Ivanov further discloses the powder shape is a true sphere, which are described as having low surface oxidation and an aspect ratio close to 1 (¶ 28). Fig. 4 of Ivanov shows the size distribution of the powders which ranges from about 6-250 microns. The average particle size necessarily lies within this range. The theoretical density of the preferred 50wt% powder is 7.08 g/cm3, which is expected to correspond to a true density. One of ordinary skill in the art would expect the apparent density to be lower than the theoretical density. While Ivanov does not expressly disclose a flow rate, one of ordinary skill in the art would expect the flow rate of the powder of Ivanov to be within the range claimed flow rate on account of the substantially identical composition, shape, size, and density, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 2, Ivanov does not expressly teach the powder is plasma heat-treated. This limitation is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. According to the present specification, this process step is performed for the purpose of achieving sphericity, low oxygen, minimal gas entrapment, controlled particle size and a homogenous alloy (Spec., [0018]). The powder of Ivanov achieves similar results, e.g., true sphericity, low oxygen (¶ 28), uniform particle size distribution and composition (6). Accordingly, a plasma heat-treated powder does not appear to achieve any features not present in the prior art, and Ivanov is considered to anticipate the claim.
Regarding claims 3-4 and 7, Ivanov teaches that the powder used to make the alloy powder is 99.99% Ti and 99.95% Ta (¶ 32). Accordingly, for a 50%-50% split alloy powder, less than 0.03% of the resulting powder are impurities. This lies within or substantially overlaps the claimed ranges for any impurities, including oxygen and non-gaseous elements.
Regarding claims 12-13, Ivanov discloses, in Fig. 4, a particle size distribution for unscreened powder whose average size (D50) is about 100 microns.
Regarding claim 15, Ivanov discloses the powder is sintered into an article (¶ 8).
Regarding claim 16, Ivanov discloses the powder can be used in a bone implant (¶ 3-5).
Regarding claims 20 and 22, Ivanov teaches a broader embodiment of Ti-X spherical alloy powders where X is one or more of Mo, Nb, Zr, Hf, W and Ta (¶ 2).
Regarding claim 21, Ivanov does not disclose the presence of nickel in the alloy powder.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-16, 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Weinmann (US 2022/0023941).
Regarding claims 1, 5-6, 9-13, 20 and 22, Weinmann teaches a spherical metal powder having an average aspect ratio of 0.7-1, preferably 0.95-1 (¶ 13) (represented by the reciprocal as 1-1.45, preferably 1-1.05). Weinmann further discloses the metal powder composition as being 2%-20% Ta, 50%-57% Ti and 25%-50% Nb (¶ 39). Weinmann further discloses a D50 of the powder being between 20 and 50 microns (¶ 46), 40-90 microns (¶ 47), or 60-150 microns (¶ 48). Weinmann does not expressly teach apparent or true densities; however, Weinmann does teach a tap density of 2.3-6.5 g/cc (¶ 43). A tap density approaches the true density and the apparent density would be less than the true density. The flow rate of the powder is 25 s/50 g (¶ 44), which corresponds to a Hall flow rate of 25 or less. The prior art ranges therefore overlap the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 2, Weinmann does not expressly teach the powder is plasma heat-treated. This limitation is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. According to the present specification, this process step is performed for the purpose of achieving sphericity, low oxygen, minimal gas entrapment, controlled particle size and a homogenous alloy (Spec., [0018]). The powder of Weinmann achieves similar results, e.g., true sphericity (¶ 13), low oxygen (¶ 40), uniformity (¶ 19). Accordingly, a plasma heat-treated powder does not appear to achieve any features not present in the prior art and Weinmann is considered to render obvious the claim.
Regarding claims 3-4, Weinmann teaches the oxygen content in the metal powder is most preferably less than 300 ppm (¶ 40). Weinmann also teaches a D10 of the powder is greater than 5 microns and a D90 of the powder is less than 80 microns (¶ 46). These overlap the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 14, Weinmann teaches the oxygen content in the metal powder is preferably less than 1000 ppm (¶ 40). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 15, Weinmann teaches the powder is used to make an article (¶ 42).
Regarding claim 16, Weinmann teaches the article is an orthopedic implant (¶ 40).
Regarding claim 18, Weinmann teaches the article is a dental implant (¶ 73).
Regarding claim 21, Weinmann does not disclose the inclusion of Ni in the metal powder.
Claims 8-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable over Ivanov (US 2019/0084048), as applied to claim 1, further in view of Oh et al. (US 2017/0197250).
Regarding claims 8-13, the limitations of claim 1 have been addressed above. Ivanov does not expressly teach what the average particle size of the powder should be, only that the particle size of unscreened powder can range from 0-500 microns (¶ 23), and the D50 particle size of this unscreened powder is about 100 microns (Fig. 4). Ivanov teaches that the powder may be used in additive manufacturing (¶ 25). Oh discloses titanium alloy powders usable for additive manufacturing or powder metallurgy applications (¶ 11). Oh teaches that such powders should have an average particle size less than 250 microns (¶ 25). It would have been obvious at the effective time of filing for one of ordinary skill in the art to screen the powder of Ivanov to obtain powder having a particular average size so that it is a suitable size for a particular additive manufacturing or powder metallurgy application, as taught by Oh.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ivanov (US 2019/0084048), as applied to claim 16, further in view of Jin et al. (US 2016/0158412).
Regarding claim 17, the limitations of claim 16 have been addressed above. Ivanov does not expressly teach a bone implant having both solid parts and open cellular parts. Jin is directed to orthopedic implants (¶ 48) made of titanium (¶ 82) comprising a solid implant substrate and a titanium mesh formed thereon (¶ 82). It would have been obvious at the effective time of filing for the claimed invention for one having ordinary skill in the art to make the implant of Ivanov having the general structure disclosed by Jin because the mesh (corresponding to an open cellular structure) facilitates adherence of cells (¶ 80), thus improving biocompatibility and mechanical lock-in reliability at the implant interface with bone or cell (¶ 12).
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Weinmann (US 2022/0023941), as applied to claims 16 and 18, further in view of Jin et al. (US 2016/0158412).
Regarding claims 17 and 19, the limitations of claims 16 and 18 have been addressed above. Weinmann does not expressly teach a bone implant having both solid parts and open cellular parts. Jin is directed to orthopedic implants (¶ 48) made of titanium (¶ 82) comprising a solid implant substrate and a titanium mesh formed thereon (¶ 82). It would have been obvious at the effective time of filing for the claimed invention for one having ordinary skill in the art to make the implant of Weinmann having the general structure disclosed by Jin because the mesh (corresponding to an open cellular structure) facilitates adherence of cells (¶ 80), thus improving biocompatibility and mechanical lock-in reliability at the implant interface with bone or cell (¶ 12).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sungail (US 2019/0272958) discloses a metal powder similar to that claimed; however, Sungail can only qualify as art under 35 U.S.C. 102(a)(2), but is disqualified due to being a commonly owned disclosure under 35 U.S.C. 102(b)(2)(C).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784